People v Hunter (2022 NY Slip Op 02077)





People v Hunter


2022 NY Slip Op 02077


Decided on March 24, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 24, 2022

Before: Kern, J.P., Moulton, Rodriguez, Pitt, Higgitt, JJ. 


Ind No. 1237/15 Appeal No. 15585 Case No. 2018-2260 

[*1]The People of The State of New York, Respondent, 
vPrince Hunter Also Known as Princesequan Hunter, Defendant-Appellant.


Feldman & Feldman, Manhasset (Steven A. Feldman of counsel), for appellant.
Letitia James, Attorney General, New York (James F. Gibbons of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Martin Marcus, J.), rendered November 16, 2016,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 24, 2022
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate Division,
First Department.